Citation Nr: 0000225	
Decision Date: 01/06/00    Archive Date: 12/28/01

DOCKET NO.  98-20 001 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to the payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Philippine Army from 
September 1, 1941 to January 25, 1943 and from May 8, 1945 to 
February 8, 1946.  The veteran was a prisoner of war from May 
28, 1942 to January 25, 1943.  This matter comes to the Board 
of Veterans' Appeals (Board) from a June 1998 rating decision 
of the Department of Veterans Affairs (VA) Manila, 
Philippines Regional Office (RO), in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to payment of accrued 
benefits.  The appellant, the veteran's surviving spouse, has 
perfected an appeal of the June 1998 decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by competent 
medical evidence showing that the cause of his death was 
related to an in-service disease or injury.

3.  A claim for accrued benefits was not submitted within one 
year from the date of the veteran's death.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2. The claim of entitlement to payment of accrued benefits 
was not timely filed.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

The death certificate indicates that the veteran died in 
December 1984, at the age of 65 years, and that the cause of 
his death was pneumonia.  The veteran's service medical 
records were negative for any complaints, findings, 
diagnosis, or treatment for pneumonia.  A May 1945 physical 
examination and a January 1946 discharge examination showed 
the condition of the veteran's lungs as normal.  

During his lifetime, the veteran submitted a claim for 
disability compensation but service connection was not 
established for any disabilities at the time of his death.  
The veteran believed that he suffered from an ear defect, 
pulmonary tuberculosis, malaria, and dysentery as a result of 
being held as a prisoner of war (POW).  The appellant also 
submitted numerous statements about the veteran's POW status 
and how the veteran's lack of medical treatment as a POW 
resulted in the deterioration of his health.  

A July 1955 private hospital report showed that the veteran 
had moderate to advanced pulmonary tuberculosis.  In December 
1957, a private physician found that the veteran had chronic 
pulmonary tuberculosis of the re-infected type in both lungs.  
In addition, reports of chest X-ray examinations from 
November 1952 to February 1962 indicated treatment for lung 
infiltrations and fibrosis.

An October 1972 and a June 1975 medical report also showed a 
diagnosis of pulmonary tuberculosis in both lungs.  A 
December 1979 private hospital report showed a diagnosis of 
tuberculous pneumonia.  A June 1984 medical certificate 
reflects treatment during a June 1983 hospitalization for 
moderately advanced pulmonary tuberculosis.

I. Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

With respect to presumptive service connection for pulmonary 
tuberculosis, evidence of activity on comparative study of X-
ray films showing pulmonary tuberculosis within the three 
year presumptive period provided by § 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  Diagnoses of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
the claim is whether the appellant has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for the claim for service connection for the cause 
of the veteran's death to be well-grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and current 
disability.  Carbino v. Gober, 10 Vet. App. 507 (1997).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the appellant fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The Board 
notes that although the RO requested a copy of all of the 
veteran's service medical records including X-ray films, only 
the reports from two physical examinations could be located.  
If the service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The appellant 
has not reported the existence of any other records that, if 
obtained, would make her claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify her of the evidence needed to 
support her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributing cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim for 
service connection that the veteran filed prior to his death, 
the accrued benefits claim is "derivative of" the claim for 
service connection and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).



III. Analysis

A. Service Connection for Cause of Death 

The evidence shows that at the time of the veteran's death, 
service connection had not been granted for any disorders.  
The record contains a death certificate that indicates that 
the cause of death was pneumonia.  There is no competent 
evidence of record, however, showing that any pulmonary 
disorders were directly incurred in service or that pulmonary 
tuberculosis was manifested within the three year presumptive 
period following separation from service.  38 C.F.R. 
§ 3.307(a)(3)(1999). 

Although all of the veteran's service medical records could 
not be located, the veteran's physical examinations in May 
1945 and January 1946 do not show any evidence of a lung 
disability or pulmonary tuberculosis.  There are, however, 
numerous medical reports showing a diagnosis of pulmonary 
tuberculosis more than six years after service but this 
medical evidence does not show a nexus between an in-service 
disease or injury and the cause of death.  Wade v. West, 11 
Vet. App. 302 (1998).  The appellant's assertion that the 
cause of the veteran's death was related to service is not 
probative because as a lay person the appellant is not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93.  In the absence of 
competent evidence showing that the cause of the veteran's 
death is related to service, the Board has determined that 
the claim of entitlement to service connection for the cause 
of a veteran's death is not well-grounded.  Carbino, 10 Vet. 
App. at 507.



B. Entitlement to Accrued Benefits

Under 38 U.S.C.A. § 5121(c), a requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death."  38 
U.S.C.A. § 5121(c) (West 1991).  The Board concludes that the 
appellant in this case did not meet this requirement because 
she submitted a claim for accrued benefits in April 1998 
which was more than one year from the date of the veteran's 
death in December 1984.  There is nothing in the record that 
could be construed as a claim for accrued benefits that was 
filed within the year following the veteran's death.  See 
38 C.F.R. §§ 3.152, 3.1000 (1999).  Absent a timely 
application, the Board is unable to entertain the merits of 
any accrued benefits claim.   


ORDER

The claim of entitlement to service connection for the cause 
of veteran's death is denied.

The claim of entitlement to the payment of accrued benefits 
is denied.  




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals






 

